offerlettersanjayshah_image1.gif [offerlettersanjayshah_image1.gif]


119 Standard St.
El Segundo, CA 90245


Exhibit 10.1




August 1, 2019




Sanjay Shah
PO Box 95
Medina, WA 98039


Dear Sanjay,


Beyond Meat, Inc., a Delaware corporation (the “Company”), is pleased to offer
you employment with the Company on the terms described below.


1.Position. You will start in a full-time, exempt position as the Company’s
Chief Operating Officer, and you will report to Ethan Brown, the Company’s Chief
Executive Officer. By signing this letter, you confirm with the Company that you
are under no contractual or other legal obligations that would prohibit you from
performing your duties with the Company.


2.TriNet HR Corporation. The Company’s benefits, payroll, and other human
resource management services are provided through TriNet HR Corporation, a
professional employer organization. As a result of the Company’s arrangement
with TriNet, TriNet will be considered your employer of record for these
purposes and your managers at the Company will be responsible for directing your
work, reviewing your performance, setting your schedule, and otherwise directing
your work at the Company.


3.
Compensation and Employee Benefits.



(a)    Base Salary. Your initial base salary will be $440,000.00 per year,
payable on the Company’s regular payroll dates.


(b)    Annual Bonus. You will be eligible to participate in the Company’s
Executive Incentive Bonus Plan, with the target amount of your bonus for the
2019 calendar year equal to 50% of your base salary, pro-rated based on the date
you commence employment with the Company (the “Commencement Date”). The
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) will determine in its sole and absolute discretion whether you have
earned a


offerlettersanjayshah_image2.gif [offerlettersanjayshah_image2.gif]

--------------------------------------------------------------------------------

offerlettersanjayshah_image1.gif [offerlettersanjayshah_image1.gif]


bonus for each calendar year, including whether any applicable performance
objectives have been met and the amount of the bonus.

(c)    Sign-on Cash Bonus. The Company will pay you a one-time sign- on bonus
equal to $450,000.00 (the “Sign-On Bonus”) within 30 days of the Commencement
Date, subject to your continued employment with the Company through the payment
date. You will earn, and be permitted to retain, the full amount of the Sign- On
Bonus if you remain employed by the Company through the 1-year anniversary of
the Commencement Date. By signing below, you acknowledge and agree that, if
before such 1-year anniversary date, you terminate employment with the Company
for any reason, you will be required to immediately re-pay the full amount of
the Sign-On Bonus no later than 30 days following the last day of your
employment with the Company.


(d)    Sign-on Bonus Equity Awards. Subject to the approval of the Compensation
Committee, you will be issued fully vested shares of the Company’s common stock
(the “Common Stock”) pursuant to the Company’s 2018 Equity Incentive Plan (as
such plan may be amended and restated from time to time, the “Plan”) on the
first annual anniversary of your Commencement Date and on each quarterly
anniversary thereafter through the second annual anniversary of your
Commencement Date, or if any such day falls within a blackout period under the
Company’s Insider Trading Policy (“Blackout Period”), on the first business day
following the expiration of such Blackout Period, with the number of shares to
be issued on (i) the first date determined by dividing
$3,500,000.00 by the Average Closing Price (as defined below) and (ii) each of
the 4 dates thereafter determined by dividing $875,000.00 by the Average Closing
Price, in each case, rounding up to the nearest whole number of shares (each
such grant, a “Sign- On Equity Award”). For purposes of this letter, the Average
Closing Price shall be calculated based on the average of the closing prices of
the Common Stock as reported on the NASDAQ Global Select Market for the period
of 10 consecutive trading days ending on (and including) the last trading day
prior to the date of grant.


(e)    Severance. Like other Company executives, you will be eligible for
severance pursuant to the terms of the enclosed Executive Change in Control
Severance Agreement. You will also be eligible for severance pursuant to section
8 below.


(f)    Equity. In addition to the Sign-On Equity Awards and the New Hire Equity
Awards described in section 3(d) above and section 5 below, you will be eligible
for additional equity grants under the Plan. The Compensation Committee will
consider such additional equity grants at least annually in connection with its
review of executive compensation described in section 3(i) below, provided the
first year you will be eligible for any such equity grant will be 2023.

(g)    Benefits. As a regular employee of the Company you will be eligible to
participate in a number of Company-sponsored benefits, which are described


offerlettersanjayshah_image2.gif [offerlettersanjayshah_image2.gif]

--------------------------------------------------------------------------------

offerlettersanjayshah_image1.gif [offerlettersanjayshah_image1.gif]


in the employee benefit summary enclosed with this letter. In addition to
Company holidays, you will be entitled to 20 days of Paid Time-Off (PTO).


(h)    Annual Review. The Compensation Committee will review your compensation,
along with the compensation provided to the Company’s other executives, at least
annually.


4.Background Check. Like all Company employees, your employment is subject to a
background check. As a condition of your employment with the Company, you are
required to sign the Company’s enclosed background check consent form.


5.New Hire Equity Awards. Subject to the approval of the Compensation Committee,
you will be granted under the Plan: (a) an option (“Option”) to purchase shares
of the Company’s common stock (“Common Stock”), and (b) an award of restricted
stock units (“RSUs” and, together, the “New Hire Equity Awards”). The New Hire
Equity Awards will be granted effective as of the Commencement Date, or if such
day falls within a Blackout Period, on the first business day following the
expiration of such Blackout Period.


(a)    Option. The number of shares of Common Stock subject to the Option will
be determined by dividing $3,500,000.00 by the Average Closing Price,
multiplying the resultant total by 2, and rounding up to the nearest whole
number of shares of Common Stock. The exercise price per share applicable to the
Option will be no less than the per share fair market value of the Common Stock,
as determined pursuant to the Plan, on the grant effective date. Further, the
Option will vest and become exercisable over 2-years as follows: 1/24th of the
total number of shares subject to the Option will vest and become exercisable on
the 25th monthly anniversary of your Commencement Date and 1/24th of the total
number of shares subject to the Option will vest and become exercisable on each
monthly anniversary thereafter, subject to your continuous service through each
vesting date.


(b)    RSUs. The number of shares of Common Stock subject to the RSUs will be
determined by dividing $3,500,000.00 by the Average Closing Price and rounding
up to the nearest whole number of shares. The RSUs will vest and become non-
forfeitable over 2-years as follows: 1/16th of the RSUs will vest on the
27-month anniversary of your Commencement Date and 1/16th of the RSUs will vest
in quarterly installments thereafter, subject to your continuous service through
each vesting date.


(c)    New Hire Equity Awards. The New Hire Equity Awards shall otherwise be
subject to the terms and conditions set forth in the Plan and the applicable







offerlettersanjayshah_image2.gif [offerlettersanjayshah_image2.gif]

--------------------------------------------------------------------------------

offerlettersanjayshah_image1.gif [offerlettersanjayshah_image1.gif]




award agreement, which you will be required to accept as a condition of the
grant of the awards.


6.Confidential Information and Invention Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s enclosed standard Confidential Information
and Invention Assignment Agreement.


7.
Employment Relationship.



(a)    Employment at Will. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations which may have been made to
you are superseded by this offer. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s Chief Executive Officer.


(b)    Rights Upon Termination. Except as expressly provided in section 8 below,
upon the termination of your employment, you shall only be entitled to the
compensation, benefits and reimbursements then due and owing for the period
ending as of the end of the effective date of your termination (the “Termination
Date”). Accordingly, the Company shall make the following payments to you (or
your beneficiaries or estate if applicable): (i) all earned but unpaid salary,
all accrued but unpaid vacation and all other earned but unpaid compensation or
wages, (ii) any unreimbursed business expenses incurred by you on or before the
Termination Date and which are reimbursable under the Company’s business expense
reimbursement policies, which will be paid to you promptly following your
submission of any required receipts and other documentation to the Company in
accordance with the Company’s business expense reimbursement policies, provided
such receipts and documents are received by the Company within 45 days after the
Termination Date, and (iii) such other compensation or benefits due you under
any Company-provided plans, policies, and arrangements or as otherwise required
by law.



8.
Severance.



(a)    Conditions. Any other provision of this letter notwithstanding,
subsection (b) below shall not apply unless and until (i) you have returned all
Company property in your possession within 10 days following your termination,
(ii) you have


offerlettersanjayshah_image2.gif [offerlettersanjayshah_image2.gif]

--------------------------------------------------------------------------------

offerlettersanjayshah_image1.gif [offerlettersanjayshah_image1.gif]


executed (and not revoked) a full and complete general release of all claims
that you may have against the Company or persons affiliated with the Company in
the form provided by the Company and such release has become effective no later
than the 30th day after your termination or, if later, the deadline date
required by applicable law (the “Deadline Date”), and (iii) you have
continuously complied with the Confidential Information and Invention Assignment
Agreement you execute and all Company policies.


(b)    Termination Benefits. If, during your first 12-months of continuous
full-time employment with the Company, you experience a “separation from
service” (as defined in Treasury Regulation 1.409A-1(h)) (an “Involuntary
Separation”) by the Company without Cause (as defined in the Executive Change in
Control Severance Agreement you execute with the Company), then you will receive
the severance benefits set forth below from the Company.


(i)    Base Salary and Bonus Severance Payment. You will receive severance in an
amount equal to (i) 6 months of your base salary (at the monthly base salary
rate in effect at the time of your Involuntary Separation) plus (ii) a pro-rated
portion of your target annual bonus based on the number of days you were
continuously employed with the Company during the calendar year in which you
incur an Involuntary Termination. Such severance payment shall be paid in a
single, lump-sum cash payment within 15 days following the Deadline Date.


(ii)    Sign-On Bonus Equity Award Acceleration. Subject to the approval of the
Compensation Committee, you will be issued fully vested shares of Common Stock
pursuant to the Plan on the date that is 20 business days following the Deadline
Date, or if such day falls within a Blackout Period, on the first business day
following the expiration of such Blackout Period, with the number of shares to
be issued determined by dividing $3,500,000.00 by the Average Closing Price and
then multiplying the resulting total by a ratio where the numerator is the
number of months you were continuously employed with the Company during the
calendar year in which you incur an Involuntary Termination and the denominator
is 12, rounded up to the nearest whole number of shares.


(c)    Code Section 409A. For purposes of Section 409A, each payment that is
paid, and benefit that is provided, pursuant to this letter is hereby designated
as a separate payment. The parties intend that all payments and benefits made or
to be made under this letter comply with, or are exempt from, the requirements
of Section 409A so

that none of the payments or benefits will be subject to the adverse tax
penalties imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be so exempt. Specifically, any severance payments
or benefits made in connection with your Involuntary Separation under this
letter and paid or provided on or before the 15th day of the 3rd month following
the end of your first tax year in which your Involuntary


offerlettersanjayshah_image2.gif [offerlettersanjayshah_image2.gif]

--------------------------------------------------------------------------------

offerlettersanjayshah_image1.gif [offerlettersanjayshah_image1.gif]


Separation occurs or, if later, the 15th day of the 3rd month following the end
of the Company’s first tax year in which your Involuntary Separation occurs,
shall be exempt from Section 409A to the maximum extent permitted pursuant to
Treasury Regulation Section 1.409A-1(b)(4) and any other severance payments or
benefits provided in connection with your Involuntary Separation under this
letter shall be exempt from Section 409A to the maximum extent permitted
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) (to the extent it is
exempt pursuant to such section it will in any event be paid no later than the
last day of your 2nd taxable year following the taxable year in which your
Involuntary Separation occurs). Notwithstanding the foregoing, if any of the
payments or benefits provided in connection with your Involuntary Separation do
not qualify for any reason to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(4), Treasury Regulation Section
1.409A-1(b)(9)(iii), or any other applicable exemption and you are, at the time
of your Involuntary Separation, a
“specified employee,” as defined in Treasury Regulation Section 1.409A-1(i)
(i.e., you are a “key employee” of a publicly traded company), each such payment
or benefit will not be provided until the first regularly scheduled payroll date
of the 7th month after your Involuntary Separation and, on such date (or, if
earlier, the date of your death), you will receive all payments and/or benefits
that would have been provided during such period in a single lump sum.
9.Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.


10.Taxes, Withholding and Required Deductions. All forms of compensation
referred to in this letter are subject to all applicable taxes, withholding, and
any other deductions required by applicable law.


11.Entire Agreement. This letter supersedes and replaces any prior
understandings or agreements, whether oral, written or implied, between you and
the Company regarding the matters described in this letter.


[Signature Page Follows]




offerlettersanjayshah_image2.gif [offerlettersanjayshah_image2.gif]

--------------------------------------------------------------------------------


offerlettersanjayshah_image1.gif [offerlettersanjayshah_image1.gif]






If you wish to accept this offer, please sign, date and return this letter to
the Company, along with the enclosed Executive Change in Control Severance
Agreement and Confidential Information and Invention Assignment Agreement, on or
before Tuesday, August 6, 2019. As required, by law, your employment with the
Company is also contingent upon your providing legal proof of your identity and
authorization to work in the United States. We look forward to having you join
us!


 
 
Very truly yours,
 
 
 
 
 
 
BEYOND MEAT, INC.


 
 
 
 
 
 
 
 
 
 
By:
/s/ Ethan Brown
 
 
Name:
Ethan Brown
 
 
Title:
Chief Executive Officer



ACCEPTED AND AGREED:


Sanjay Shah
 
 
/s/ Sanjay Shah
Signature
 
8/3/2019
Date





Anticipated Start Date: Sept 18


offerlettersanjayshah_image2.gif [offerlettersanjayshah_image2.gif]